Hancock App. No. 5-06-15. This cause is pending before the court as a discretionary appeal and claimed appeal of right. Upon consideration of the motion of appellee Hancock County Child Support Enforcement Agency to strike appellant’s notice of appeal and memorandum in support of jurisdiction,
IT IS ORDERED by the court that the motion is denied.
IT IS FURTHER ORDERED, sua sponte, that appellee Hancock County Child Support Enforcement Agency may file a memorandum in response to appellant’s memorandum in support of jurisdiction within thirty days of the date of this entry.